Response to Amendments
The amendments filed on February 28, 2022 have been entered. Accordingly, claims 12 and 15 have been canceled, and claims 1-11, 13-14 and 16-26 are currently pending in this application.
Allowable Subject Matter
	Claims 1-10, 13-14 and 16-26 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Miller on March 23, 2022.
The application has been amended as follows: 
In claim 3:
The recitation of “wherein the refrigeration circuit includes a second heat exchanger operated as an evaporator, a second expansion” is amended to recite --wherein the refrigeration circuit includes a second expansion--.
Claim 11 is canceled.
In claim 13:
The recitation of “the second flow path,, wherein”, in line 14 of the claim, is amended to recite --the second flow path, wherein--.
In claim 14:
The recitation of “The device according to claim 12” is amended to recite --The device according to claim 1--.
In claim 16:
The recitation of “The device according to claim 15” is amended to recite --The device according to claim 1--.
In claim 17:
The recitation of “The device according to claim 15” is amended to recite --The device according to claim 1--.
In claim 18:
The recitation of “divided into two partial mass flows at the branching point, wherein each time a first partial mass flow of the refrigerant present at the high pressure level is taken through the first internal heat exchanger and the second internal heat exchanger and heat is transferred”, in lines 8-10 of the claim, is amended to recite --divided into two high pressure level partial mass flows at the branching point, wherein each time the first partial mass flow of the refrigerant present at the high pressure level is taken through the first internal heat exchanger and the second partial mass flow of the refrigerant present at the high pressure level is taken through the second internal heat exchanger, heat is transferred--.
In claim 20:
The recitation of “a second partial mass flow”, in lines 2-3, is amended to recite --the second partial mass flow--.
In claim 21:
The recitation of “a second partial mass flow is expanded”, in line 5 of the claim, is amended to recite --the first partial mass flow of the refrigerant divided at the second branching point is expanded--.
In claim 22:
The recitation of “a second partial mass flow is expanded”, in line 5 of the claim, is amended to recite --the first partial mass flow of the refrigerant divided at the second branching point is expanded--.
In claim 23:
The recitation of “the partial mass flow” is amended to recite --the second partial mass flow of the refrigerant divided at the second branching point--.
In claim 24:
The recitation of “in at least one refrigerant/coolant heat exchanger operated as a condenser/gas cooler”, in lines 3-4 of the claim, is amended to recite --in the at least one heat exchanger operated as a condenser/gas cooler--.
The recitation of “a first coolant circuit”, in line 5 of the claim, is amended to recite --the first coolant circuit--.
In claim 25:
The recitation of “in a refrigeration mode at a low temperature level, a cooling capacity is provided”, in lines 2-3 of the claim, is amended to recite --in a refrigeration mode, a cooling capacity is provided--.
The recitation of “is transferred in a refrigerant/coolant heat exchanger operated as an evaporator”, in lines 4-5 of the claim, is amended to recite --is transferred in the first heat exchanger or the second heat exchanger operated as the evaporator--. 
The recitation of “the  intake air for the passenger compartment”, in lines 5-6 of the claim, is amended to recite --the air of the passenger compartment--.
In claim 26:
The recitation of “in a refrigeration mode at a medium or a low temperature level, a cooling capacity is provided”, in lines 2-3 of the claim, is amended to recite --in a refrigeration mode, a cooling capacity is provided--.
The recitation of “a second coolant circuit is transferred in a refrigerant/coolant heat exchanger operated as an evaporator”, in lines 4-5 of the claim, is amended to recite --the second coolant circuit is transferred in the first heat exchanger or the second heat exchanger operated as the evaporator--.’
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to overcome the previously-indicated drawing objections, claim objections, § 112(b) issues, and prior art rejections. Moreover, further amendments to the claims have been made herein for clarity purposes, and to address any potential ambiguities. The detailed Reasons for Allowance, made of record in the Non-Final Office action mailed on November 12, 2021, are hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763